                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                             SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                           Plaintiff,    )
vs.                                      )     No. 18-03057-CR-S-MDH
                                         )
KEYSHAUN JACKSON,                        )
                                         )
                           Defendant.    )

                  MOTION TO CONTINUE SENTENCING HEARING

       Comes now Defendant, James Jackson, by counsel, and moves this Court to

continue his sentencing hearing from the scheduled date of April 23, 2019, for the parties

to further develop evidence material to the Court’s sentencing decision.

                            SUGGESTIONS IN SUPPORT

       1.     The Presentence Report (PSR) finds in ¶22 that Mr. Jackson’s criminal

history subjects him to the enhanced penalty of 18 U.S.C. § 924(e). Mr. Jackson has

objected to this classification. However, Mr. Jackson may be in a position to withdraw

that objection.

       2.     Counsel for Mr. Jackson has conferred with Counsel for the Government,

William Meiners, who agrees that a continuance of this matter will conserve judicial

resources and allow the parties to develop relevant evidence for sentencing and to ensure

Mr. Jackson receives due process and that his constitutional rights are protected. Mr.

Jackson also concurs with this requested continuance.

       WHEREFORE, Mr. Jackson requests that this Court continue his sentencing
hearing from the scheduled date of April 23, 2019.

                                         Respectfully submitted,


                                         /s/ Ann M. Koszuth
                                         ANN M. KOSZUTH, #47046
                                         Assistant Federal Public Defender
                                         901 St. Louis Street, Suite 801
                                         Springfield, Missouri 65806
                                         Attorney for Defendant
April 18, 2019



                            CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of April, 2019, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system, which sent e-

mail notification of such filing to all CM/ECF participants in this case, and a copy was

mailed, via the United States Postal Service, to all non-CM/ECF participants.


                                         /s/ Ann M. Koszuth
                                         ANN M. KOSZUTH




                                            2
